                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                              Case No. 17-20657 and 18-20269
                                              Hon. Matthew F. Leitman
v.

D1, TAVARAS WARREN,

     Defendant.
__________________________________________________________________/

     ORDER REQUIRING CLARIFICATION OF BASIS FOR MOTION

      Defendant Tavaras Warren previously pleaded guilty to: one count of Hobbs

Act Robbery, one count of discharge of a firearm during and relation to a crime of

violence, and one count of possession of a firearm in furtherance of a drug trafficking

crime. Warren has now filed a Motion to Vacate and/or Correct Sentence Pursuant

to 28 U.S.C. 2255. In its entirety, the motion states as follows:

             Would like to File Amendment 782 in light of my Hobbs Act
      conviction 18 U.S.C. 8 1951(a) Amendment 599
             Davis Vs. United States 2019 supreme court Ruling. United
      States V. Davis __ US __ 1395. Ct. 2319 204 L. Ed 2d 757 (2019)
      Holding that 18 U.S.C. 8 924(c)(3)(B) is unconstitutional – I would like
      for the court to Appoint a Lawyer if there are grounds for relief.

      Warren has also requested that the Court appoint counsel to represent him in

connection with the motion.




                                          1
      The Court needs more information from Warren in order to properly evaluate

his motion. Specifically, the Court needs to understand the basis for Warren’s

claims. Simply citing amendments to the Sentencing Guidelines, statutes, and case

law is not enough. Warren must explain to the Court how these authorities entitle

him to relief. The Court fully recognizes that Warren is not a lawyer, and the Court

does not expect Warren to file a brief that a trained lawyer would file. However, the

Court does expect Warren to provide at least some explanation as to how the cited

authorities apply here. Accordingly, IT IS ORDERED that by not later than

March 16, 2020, Warren shall file a supplement to his motion in which, to the best

of his ability, he shall explain how he is entitled to relief under each of the Guidelines

amendments, statutes, and cases that he cites. Once the Court has a better

understanding of Warren’s position, the Court will determine whether to appoint

counsel for Warren or whether to proceed directly to decide the motion.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE
Dated: January 16, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 16, 2020, by electronic means and/or
ordinary mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9764

                                            2
